Citation Nr: 1411212	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO. 08-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD), and anxiety disorder not otherwise specified (NOS).

2. Entitlement to service connection for alcohol dependence, claimed as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1980 and from December 1984 to February 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record shows that the Veteran initially requested a Board hearing in connection with his appeal.  However, in February 2010 the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

1. The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability that had its onset in active service or is otherwise causally related to active service.

2. In the absence of a finding of service connection for an acquired psychiatric disorder, a secondary claim of service connection for alcohol dependence is without legal merit.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include MDD and anxiety disorder NOS were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for service connection for an alcohol dependency disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2006 and September 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, Social Security Administration records (SSA), and the statements of the Veteran.  The Veteran was also scheduled for a hearing before the Board but withdrew his request in February 2010.

The Veteran's claim was previously remanded by the Board in May 2010 to obtain SSA records, request records from Ft. Leavenworth and Ft. Gordon, and provide the Veteran with a VA examination.  As described, the claims file contains the Veteran's SSA determination records.  The claims file also includes a VA formal finding of unavailability for records from Ft. Leavenworth and the Dwight D. Eisenhower Army Medical Center at Ft. Gordon.  The Board notes that several attempts were made to obtain these records.  With regard to the records at Ft. Leavenworth, it appears that records do exist.  However, it appears that the Veteran did not provide authorization to release the records to VA despite being contacted by VA on a number of occasions to assist in the development of his claim.  (See Notice Letters from December 2012, August 2013, September 2013, October 2013).  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in November 2013 in connection with the Veteran's claims.  Review of the November 2013 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims. Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's May 2010 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disability, to specifically include depression.

The record reflects that the Veteran was diagnosed with cyclothymic, anti-social personality disorder, and polysubstance abuse in June 2002, and was treated for major depressive disorder, single episode, in July 2002 at a Missouri correctional facility.  Another private treatment report from June 2002 assessed the Veteran with anxiety/depression and indicated that the Veteran complained of bipolar disorder.  A VA treatment report from December 2007 contains a diagnosis of bipolar disorder and addictive disorder, in early remission.  Additionally, the November 2013 VA examiner clarified the Veteran's clinical picture with regard to his current mental health disorders, and diagnosed him with MDD, anxiety disorder NOS, and polysubstance dependence (from history).

As described, the November 2013 VA examination report diagnosed the Veteran with MDD, anxiety disorder NOS, and polysubstance dependence (from history).  The examiner interviewed the Veteran and reviewed the claims file at length.  He noted that the Veteran denied any trauma or stressors during service.  The Veteran reported experiencing turmoil in his personal life while in the Air Guard, and began drinking heavily during his second duty term.  He stated that he spent the next 20 years following discharge suffering from drug and alcohol addiction.  It was noted that the Veteran was treated for bipolar disorder during this time and several of his treating clinicians noted a childhood history of depression and anxiety.  The examiner noted that the Veteran was currently reporting continuing depression as well as grief due to his sister's death, and continuing anxiety that may be related to his childhood or chronic pain.  The examiner stated that the Veteran did report some symptoms of posttraumatic stress disorder (PTSD) but did not meet the criteria for PTSD and did not report a Criterion A stressor.  He ultimately concluded that:

"This Veteran has reported a childhood history of anxiety and depression, and there is no evidence to support that current mental health disorders are related to a service-connected event, or that they manifested during his service."

Service treatment records from August 1989 indicate that the Veteran was evaluated at the community mental health clinic at Ft. Leavenworth at that time.  It is not clear from the treatment record exactly what the Veteran was seen for on this date.  However, STRs do reflect that in November 1989 he was seen for a follow up visit to refill his prescription for antabuse (commonly prescribed to treat alcoholism).  Additionally, the Veteran has asserted that he was treated for alcohol abuse in 1989 at Ft. Gordon, and alcohol abuse and depression at Ft. Leavenworth in 1990-1991. (See May 2008 substantive appeal and October 2006 statement).  Reports of medical examination from June 1980, July 1984, and May 1988 reflect that the Veteran was found to be normal psychologically on examination.  The examination reports demonstrate that the Veteran had prior umbilical hernia surgery, gum disease, and a right knee problem.  Accompanying reports of medical history reflect that the Veteran denied any depression or excessive worry or nervous trouble during service.  He did report sinusitis, rupture/hernia, trick or locked knee, severe headaches, dizziness, ear, nose, or throat trouble, head injury, gum trouble, and chronic cough.

In his May 2008 substantive appeal, the Veteran claims that had his substance abuse been properly diagnosed by the army as secondary, they would have found depression due to his stressful working environment.  However, as noted in the 2013 examination report, the Veteran denied any in-service trauma or stressor.  The 2013 examination report also reflects that while the Veteran indicated that his Air Guard equipment management job (which he held from 1984 to 1992) was high pressure, he specifically denied any traumatic stressors related to this job.  The evidence also demonstrates that even though the Veteran sought treatment for substance abuse from 1992 to 1993, the first medical treatment for depression does not occur until 2002, more than 10 years after separation from service.  Moreover, the Veteran has not been shown to possess the medical training or expertise necessary to render a competent diagnosis or etiology finding.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address, as he has not been shown to have had the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  As the Veteran is not competent to provide a diagnosis or opinion as to the origins of his current mental health disorders, his assertions carry little probative value when compared to the 2013 examiner's opinion on the issue of etiology. 

In this case the weight of the evidence is against finding that the Veteran's current psychiatric disorders are related to his service.  As described, the November 2013 VA examiner opined that there was no evidence that the Veteran's current mental health disorders were related to service.  There are no additional medical opinions relating the Veteran's various psychiatric disorders to his service.  The three in-service reports of medical history and medical examination reflect that the Veteran was normal psychologically and denied any depression or excessive worry, despite reporting other medical ailments.  The Board notes that the Veteran asserted receiving treatment for alcohol and depression in 1989, and a corresponding service treatment record reflects he was evaluated at the mental health clinic at Ft. Leavenworth in August 1989.  This report does not indicate what the Veteran was treated for and attempts to obtain the clinical records were unsuccessful because the Veteran did not provide the VA with the required authorization as discussed above.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Additionally, an August 1993 private treatment report, which contains a diagnosis of alcohol and cocaine dependence but makes no mention of depression, reflects that the Veteran reported receiving treatment at Ft. Gordon in 1989.  Again, attempts to obtain records from Ft. Gordon were unsuccessful.  However, even assuming that the Veteran was treated for depression in service, there is simply no competent medical evidence linking his current mental disorders to anything he may have experienced in service.

In sum, the evidence weighs against a finding that the Veteran's current mental health disorders are the result of his military service.  The only medical opinion of record reflects that there is no link between service and any of his mental health disorders.  Furthermore, while the Veteran indicated in his substantive appeal that his job was stressful, he denied any in-service event or stressor at his 2013 examination and has not been shown to be competent to provide an opinion regarding the etiology or diagnosis of any illness he may have.  As such, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

IV. Service Connection - Alcohol Dependence

The Veteran has also claimed entitlement to service connection for alcohol dependence, secondary to depression.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2013).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2013).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508 § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In the decision above, the Board denied the Veteran's claim for entitlement to an acquired psychiatric disability; therefore, service connection may not be established for alcohol dependency as secondary to nonservice-connected psychiatric disability, as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for alcohol dependence, claimed as secondary to a psychiatric disability, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


